Citation Nr: 0105394	
Decision Date: 02/22/01    Archive Date: 03/02/01

DOCKET NO.  99-10 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for an eye disorder, 
claimed as blurred vision and as secondary to service-
connected disabilities.

2.  Entitlement to an evaluation in excess of 40 percent for 
degenerative joint disease, L4-5, with right-sided 
radiculopathy to the lower extremity.  

3.  Entitlement to an evaluation in excess of 20 percent for 
residuals of a status post meniscectomy and arthrotomy of the 
right knee for the period from February 14, 1990 to April 30, 
1997.  

4.  Entitlement to an evaluation in excess of 30 percent for 
residuals of a status post meniscectomy and arthrotomy of the 
right knee for the period from April 30, 1997.  

5.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disability.  

6.  Entitlement to specially adapted housing.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1958 to 
September 1961.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions from the Department of Veterans 
Affairs (VA) Regional Office (RO), in Los Angeles, 
California.  

In a March 1992 decision, the Board, in pertinent part, 
remanded the issue of entitlement to an evaluation in excess 
of 10 percent for a right knee disorder to the RO for 
additional development of the record.  A review of the record 
reflects that the issue was not returned to the Board for 
appellate consideration prior to this decision.  

The Board notes that in her December 2000 hearing before a 
Member of the Board, the veteran and her representative 
raised the issues of entitlement to service connection for 
urinary incontinence, claimed as secondary to her service-
connected back condition, and entitlement to an increased 
evaluation for a service-connected left knee disability.  
(Transcript, pages 3 and 4).  These matters are referred to 
the RO for appropriate action.  

The issues of entitlement to service connection for an eye 
disorder, claimed as blurred vision and as secondary to 
service-connected disabilities, and entitlement to specially 
adapted housing will be addressed in the remand portion of 
this decision.



FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran's service-connected back disorder is 
manifested by pain, marked limitation of motion, severely 
restricted mobility, and degenerative disc disease with right 
lower extremity neurological dysfunction; without objective 
evidence of spasm, weakness, fatigue, or incoordination.

3.  In regard to the period from February 14, 1990 to April 
30, 1997, the medical evidence of record demonstrates no more 
than moderate subluxation or lateral instability of the right 
knee.

4.  In regard to the period from April 30, 1997, residuals of 
a status post meniscectomy and arthrotomy of the right knee 
are manifested by severe pain and lateral instability with 
loss of active motion.  

5.  Objective medical evidence of record demonstrates 
arthritis of the right knee with painful motion.  

6.  The veteran's service-connected disabilities are of 
sufficient severity so as to prevent her from engaging in 
substantially gainful employment consistent with her 
education and occupational experience.  



CONCLUSIONS OF LAW

1.  The criteria for a 60 percent evaluation for degenerative 
joint disease, L4-5, with right-sided radiculopathy to the 
lower extremity have been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 5293 
(2000).  

2.  The criteria for an evaluation in excess of 20 percent 
for residuals of a status post meniscectomy and arthrotomy of 
the right knee for the period from February 14, 1990 to April 
30, 1997 have not been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.71a, Diagnostic Code 5257, 5260, 5261 (2000).  

3.  The criteria for an evaluation in excess of 30 percent 
for residuals of a status post meniscectomy and arthrotomy of 
the right knee for the period from April 30, 1997 have not 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2000).  

4.  The criteria for a 10 percent evaluation for arthritis 
due to residuals of a status post meniscectomy and arthrotomy 
of the right knee have been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2000).  

5.  The criteria for entitlement to a total disability rating 
for compensation purposes based upon individual 
unemployability due to service-connected disabilities have 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.340, 3.341, 4.15, 4.16, 4.18 (2000).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Degenerative joint disease, L4-5, with right-sided 
radiculopathy to the lower extremity

Factual Background

In a December 1993 rating decision, the RO granted 
entitlement to service connection for a back condition, as 
secondary to a service-connected right knee condition, 
evaluated as 10 percent disabling, effective from February 
14, 1990.  

In April 1997, the veteran sought re-evaluation of her 
service-connected disabilities.  

Upon VA examination dated in June 1997, the examiner noted 
severe mechanical low back pain with marked limitation of 
motion.  Flexion of the lumbosacral spine was noted as to 10 
degrees.  A diagnosis of degenerative disc disease and 
herniated disc at L4-L5 with low back pain was noted.  

A magnetic resonance imaging report of the lumbar spine dated 
in December 1996 reflects an impression of degenerative 
changes at L4-5 without spinal stenosis, herniated disc, or 
neural foramina narrowing.  A December 1996 radiology report 
of the lumbosacral spine revealed moderate to advanced 
degenerative and discogenic changes involving L4-5 
characterized by spur formation with intervertebral disc 
space narrowing.  

Upon VA examination dated in October 1997, it was noted the 
veteran had chronic back pain and walked on crutches with a 
stooped posture.  It was also noted that she would drag her 
right foot during walking.  She did not demonstrate any 
swelling of the paraspinal muscles of the back.  There was 
tenderness over the 3rd and 4th lumbar vertebra to percussion.  
The veteran was noted as severely restricted in her mobility.  
It was also noted that the veteran had to use crutches for 
every movement she made.  Forward flexion was noted as 
markedly limited to 25 degrees.  Left lateral flexion and 
right lateral flexion were to 15 degrees.  Backward extension 
was noted as to 5 degrees and described as virtually 
impossible and probably painful.  The examiner noted the 
veteran had severe pain during these movements.  Right and 
left rotation was noted as not possible with crutches.  The 
examiner noted that it was difficult to examine the veteran's 
back because she was unable to stand without the use of 
crutches or holding onto things.  A diagnosis of degenerative 
joint disease of L4-5, herniated disc disease was noted.  The 
examiner opined that the veteran was severely crippled and 
unable to have any active motion in her right lower 
extremity.  He also opined that she had severe pain over the 
lumbar back and the movement of the spine was markedly 
limited with a stooped posture.  

In a December 1997 rating decision, the RO determined that a 
20 percent evaluation was warranted for degenerative joint 
disease, L4-5.  

Relevant VA treatment records dated from 1997 to 1999 reflect 
complaints of chronic low back pain.  It was noted in 
September 1997 that the veteran received a motorized scooter 
from a VA medical center.  A May 1999 radiology report of the 
lumbosacral spine reflects impressions of osteoporosis, 
eburnation at the midportion of both sacroiliac joints, 
probably on a degenerative basis, and degenerative and 
discogenic changes involving L4-5 and vascular calcification 
within the abdominal aorta, with no evidence of osteoblastic 
or osteolytic bone disease.  

A private medical evaluation dated in January 1998 reflects 
the back was without spasm.  A relevant assessment of 
osteoarthritis, arthralgia, muscle weakness and difficulty 
walking was noted.  It was also noted that the veteran walked 
with two straight canes with arm supports.  

A May 1999 private rheumatologic evaluation revealed no soft 
tissue swelling in any of the peripheral joints.  An 
impression of generalized musculoskeletal pain, bilateral 
osteoarthritis of the knee, and neurological dysfunction of 
the right lower extremity was noted.  The examiner 
recommended a complete neurological examination.  

Upon VA examination dated in October 1999, it was noted the 
veteran was mobile with a scooter and used crutches with 
assistance for ambulation.  Examination of the lumbar spine 
revealed no evidence of muscle spasm, loss of lumbar 
lordosis, thoracic kyphosis, or cervical lordosis.  There was 
no weakness or tenderness noted.  Active flexion was to 40 
degrees with pain.  Extension was to 5 degrees with pain, 
left and right lateral flexion was to 15 degrees with pain, 
and right and left rotation was to 30 degrees with pain.  
Range of motion was noted as affected by pain.  The examiner 
noted there was no weakness, fatigue, or incoordination.  It 
was also noted that these ranges of motion were performed 
with the aid of crutches and assistance.  A relevant 
diagnosis of degenerative disc disease of the lumbar spine 
was noted.  

A subsequent VA orthopedic examination dated in October 1999 
reflects complaint of pain to palpation over the dorsal 
spinous processes and the paraspinal muscles on each side.  
There was tenderness in the lumbar area over the spinous 
processes and paraspinal muscles, more on the right than the 
left.  Straight leg raising was noted as to 90 degrees on 
both the right and left.  A relevant diagnosis of lumbosacral 
degenerative disc disease, L4-L5, with right lower extremity 
neurological dysfunction and widespread weakness was noted.  
The examiner opined that there was evidence of limited 
motion, tenderness, and obvious findings of degenerative disc 
disease by radiographic examination.  The examiner further 
opined there was no aggravation or additional problem in 
regard to weakness, fatigue, incoordination, or other ongoing 
problems.  

In an April 2000 rating decision, the RO determined that a 40 
percent evaluation was warranted for the veteran's service-
connected back disability, effective from April 30, 1997.

At her December 2000 hearing before a Member of the Board, 
the veteran testified that she wore a back corset for support 
and that she had a lot of muscle spasm in her back.  

Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. § Part 4 (2000).  The percentage ratings contained 
in the Rating Schedule represent, as far as can be 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2000).  Separate diagnostic codes identify the various 
disabilities.  

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  These regulations include 38 C.F.R. §§ 4.1 and 4.2 
(2000) which require the evaluation of the complete medical 
history of the claimant's condition.  These regulations 
operate to protect claimants against adverse decisions based 
on a single, incomplete, or inaccurate report, and to enable 
VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath, 1 
Vet. App. at 593-94 (1991).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all of these 
elements.  The functional loss may be due to pain, supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant undertaking the motion.  38 C.F.R. § 4.40 
(2000).  

Weakness is as important as limitation of motion, and a part 
which becomes painful on use must be regarded as seriously 
disabled.  A little-used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  See 38 C.F.R. § 4.40.  The provisions 
of 38 C.F.R. §§ 4.45 and 4.59 (2000) contemplate inquiry into 
whether there is crepitation, limitation of motion, weakness, 
excess fatigability, incoordination, impaired ability to 
execute skilled movements smoothly, pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight-bearing are also related 
considerations.  It is the intention of the rating schedule 
to recognize actually painful, unstable, or mal-aligned 
joints, due to healed injury, as at least minimally 
compensable.  See 38 C.F.R. §§ 4.45 and 4.59.

Intervertebral disc syndrome is rated pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293, which provides that a 20 
percent evaluation is warranted for moderate intervertebral 
disc syndrome with recurring attacks.  A 40 percent 
evaluation is warranted for severe intervertebral disc 
syndrome with recurring attacks and intermittent relief.  
Pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc with little intermittent relief 
warrants a 60 percent evaluation.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5293.  

Lumbosacral strain is rated pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2000).  A 10 percent disability 
evaluation is warranted for lumbosacral strain with 
characteristic pain on motion.  Lumbosacral strain with 
muscle spasm on extreme forward bending with loss of lateral 
spine motion, unilateral, in a standing position warrants a 
20 percent disability evaluation.  A 40 percent evaluation, 
the highest allowable under this diagnostic code, 
contemplates severe lumbosacral strain with listing of the 
whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in the standing 
position, loss of lateral motion with osteoarthritic changes 
or narrowing or irregularity of joint space, or some of the 
above with abnormal mobility of forced motion.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5295.

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5292 (2000), a 
10 percent disability evaluation contemplates slight 
limitation of motion of the lumbar spine.  A 20 percent 
disability evaluation is warranted for moderate limitation of 
motion of the lumbar spine.  Severe limitation of motion of 
the lumbar spine warrants a 40 percent disability evaluation.  
This diagnostic code does not provide for an evaluation in 
excess of 40 percent.  

When there is a question as to which of two evaluations 
should be applied to a disability, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the claimant.  
38 C.F.R. § 4.3.

As previously noted, the veteran's service-connected 
degenerative joint disease of L4-5, with right-sided 
radiculopathy is currently evaluated as 40 percent disabling 
pursuant to Diagnostic Codes 5292 and 5293.  As diagnostic 
Codes 5292 and 5295 do not provide for an evaluation in 
excess of 40 percent, contemplation of those diagnostic codes 
is not warranted in the present case.  

The medical evidence of record indicates that the veteran's 
service-connected back condition is manifested by pain, 
marked limitation of motion, and degenerative disc disease 
with right lower extremity neurological dysfunction; without 
objective evidence of spasm, weakness, fatigue, or 
incoordination.  The Board concludes that this evidence more 
nearly approximates to a 60 percent evaluation in that it 
indicates pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy and 
appropriate neurological findings with little intermittent 
relief.  Thus, the Board concludes that a 60 percent 
evaluation is warranted for degenerative joint disease of L4-
5 with right-sided radiculopathy.  

The Board notes that the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court"), 
in DeLuca v. Brown, 8 Vet. App. 202 (1995), held that where 
evaluation is based on limitation of motion, the question of 
whether pain and functional loss are additionally disabling 
must be considered.  See 38 C.F.R. §§ 4.40, 4.45, 4.59.  The 
Court has, however, held that where a diagnostic code is not 
predicated on a limited range of motion alone, the provisions 
of 38 C.F.R. §§ 4.40 and 4.45, with respect to pain, do not 
apply.  See Johnson v. Brown, 9 Vet. App. 7 (1996).  Because 
the veteran's disability is rated under Diagnostic Code 5293, 
a code which is not predicated solely on loss of range of 
motion, 38 C.F.R. §§ 4.40 and 4.45 regarding functional loss 
due to pain do not apply.  See Johnson v. Brown, 9 Vet. App. 
7 (1996).  Furthermore, in light of the October 1999 VA 
evaluations finding no weakness, fatigue, or incoordination, 
the Board concludes an additional evaluation pursuant to 
38 C.F.R. §§ 4.40, 4.45, 4.59 is not warranted.  

II.  Increased Evaluation of Right Knee

Factual Background

In a December 1961 rating decision, the RO granted 
entitlement to a scar, postoperative right knee arthrotomy, 
evaluated as noncompensable.  In a December 1983 rating 
decision, the RO determined that a 10 percent evaluation was 
warranted for the veteran's service-connected right knee.  In 
a January 1985 decision, the Board determined that an 
evaluation in excess of 10 percent was not warranted for the 
veteran's service-connected right knee.  In a March 1988 
decision, the Board again denied entitlement to an evaluation 
in excess of 10 percent for the veteran's service-connected 
right knee.  

A private magnetic resonance imaging report of the right knee 
dated in December 1989 reflects an impression of surgical 
absence or severe degenerative thinning of the right lateral 
meniscus, no medial meniscal tears, and small right knee 
joint effusion.  

A January 1990 private clinical record reflects the veteran 
had lateral joint line and subpatellar tenderness with no 
effusion or ligamentous laxity in the right knee.  She had 
full extension and 130 degrees of flexion in the right knee.  
Slight right thigh atrophy was noted.  It was also noted 
there was no Lachman sign and no drawer sign, but equivocal 
lateral pivot shift.  In January 1990, the veteran underwent 
arthroscopy and debridement of the right knee.  Post-
operative diagnoses of chondromalacia of the right patella, 
degenerative joint disease of the right knee (lateral 
compartment), status post right lateral meniscectomy (open), 
and small anterior horn tear of the right medial meniscus 
were noted.  

In February 1990, the veteran sought entitlement to an 
increased evaluation of her service-connected right knee 
disability.  

A private medical prescription dated in March 1990, reflects 
that a lightweight long leg brace with hinged knee without 
drop locks was prescribed.  

Upon VA examination dated in July 1990, the veteran 
complained of severe knee pain.  The examiner noted that both 
knees did not exhibit any instability.  There was tenderness 
to palpation of both knees over the entire area.  Several 
small scars about the right knee were also noted.  The 
veteran could not extend her right knee against gravity.  All 
active movements on the right were noted as absent.  Relevant 
diagnoses of status post injury to the right knee, lateral 
meniscectomy of the right knee, status post surgical 
debridement of the right knee, degenerative arthritis of the 
right knee, and small anterior horn tear of right medial 
meniscus were noted.  

In March 1992, the Board remanded the issue of entitlement to 
an evaluation in excess of 10 percent for a right knee 
disorder to the RO for additional development.  

Upon VA examination dated in April 1992, the examiner noted 
trace effusion, good patella mobility, and healed lateral 
arthrotomy incision.  It was noted that x-ray examination 
revealed mild to moderate degenerative changes in the lateral 
compartment.  An assessment of mild to moderate degenerative 
changes primarily involving the lateral compartment of the 
right knee was noted.  

A private examination report dated in August 1992 reflects a 
notation of weakness and paralysis of the legs upon 
neurological motor sensory.  The right side was noted as 
sensitive to pain.  External rotation was noted as to 12 with 
pain on the right.  A diagnosis of osteoarthritis of the 
knees was noted.  

Upon VA examination dated in February 1993, it was noted that 
straight leg raising was not possible on the right.  The 
right knee was noted as appearing larger than the left.  
There was no evidence of acute inflammation of any of the 
joints or other evidence of acute arthritis.  The examiner 
noted osteoarthritis of the right knee with muscle atrophy.

Upon VA examination dated in September 1993, radiological 
examination revealed moderate degenerative arthritis mainly 
in the medial compartment.  The examiner noted atrophy of the 
gastrocnemius muscle on both sides, especially the right.  
This was noted as due to a lack of use.  Extension of the 
knees was noted as to 180 degrees on both sides and flexion 
was noted as to 145 degrees on both sides.  There was lateral 
collateral ligament deficiency.  The right knee could be 
pushed into a varus of 25 degrees.  The cruciate ligaments 
were intact.  McMurray's sign was negative on both sides and 
straight leg raising was negative on both sides.  The patella 
and Achilles tendon reflexes were present on both sides.  It 
was noted that x-rays showed osteoarthritic changes of the 
right knee.  

In a December 1993 rating decision, the RO granted 
entitlement to an evaluation in excess of 20 percent for the 
veteran's service-connected right knee condition, effective 
from February 14, 1990.

Upon VA examination dated in June 1997, it was noted that 
there had been a generalized progression of osteoarthritis 
involving the entire vertebral column and the peripheral 
joints, especially the knees.  The examiner noted the veteran 
was virtually confined to a wheelchair except for short 
periods of walking using canes and requiring a long leg and 
knee brace.  The right knee could not extend more than 20 
degrees nor flex more than 20 degrees from the neutral 
position due to pain and muscle weakness.  Iliopsoas, 
quadriceps, and vastus lateralis muscle function on the right 
was reduced to an estimated 40 percent of normal.  There was 
no evidence of sensory neuropathy or radiculopathy involving 
the lower limbs.  The veteran was unable to stand without the 
use of canes.  In conclusion, the examiner noted the veteran 
had a history of a lateral meniscectomy of the right knee and 
anterior cruciate ligament repair of the right knee with 
severe degenerative osteoarthritis requiring a total knee 
replacement.  It was also noted that the veteran had 
considerable disuse muscular atrophy of the pelvic girdle 
musculature of the right lower limb.  

In an August 1997 rating decision, the RO determined that a 
30 percent evaluation was warranted for the veteran's 
service-connected right knee disability, effective from April 
30, 1997.  

Upon VA examination dated in October 1997, it was noted the 
veteran had a right knee brace.  It was noted the veteran had 
severe pain during movements of the knees unless she 
supported herself on crutches.  She was unable to perform any 
active movements of the right knee.  She could not extend the 
right knee to zero degrees extension, even with passive 
movements.  She demonstrated severe pain during those 
movements.  The knees did not demonstrate any swelling.  The 
right knee measured two centimeters smaller than the left 
knee.  The examiner noted the veteran was severely crippled 
with respect to the movements of the knees so that it was 
impossible to examine and assess the exact numbers in flexion 
and extension.  A diagnosis of severe degenerative joint 
disease of the knees with loss of active motion in the right 
knee was noted.  The examiner noted the veteran was severely 
crippled and that she did drag her right foot.  It was also 
noted that she was unable to have any active motion in the 
right lower extremity.  

Upon VA examination dated in October 1999, the veteran 
complained of constant pain and stiffness in the bilateral 
knee joints.  It was noted the veteran was mobile with a 
scooter and wore a long leg brace on the right lower 
extremity.  In regard to the knees, the examiner noted no 
evidence of heat, redness, swelling, effusion, or drainage.  
A relevant diagnosis of degenerative joint disease of the 
bilateral knees was noted.  

A VA orthopedic examination dated in October 1999 reflects 
that there was a tendency for either knee to give way when 
walking.  Upon physical examination, general tenderness was 
noted in both knees, particularly over the patellofemoral 
articulations, as well as the joint lines medially and 
laterally.  The right knee appeared to be somewhat larger 
than the left, owing to bony enlargement along the tibial 
borders, possibly related to some osteophyte formation.  No 
effusion was noted in either knee.  There was no increased 
warmth or patellar subluxation demonstrable.  Definite 
mediolateral laxity was demonstrable in the right knee.  
Motions in both knees were painful.  Range of motion in the 
right knee was noted as zero degrees extension and 135 
degrees flexion.  A relevant diagnosis of degenerative 
arthritis in both knees, severe on the right, was noted.  The 
examiner opined that the degenerative arthritis of the knees 
was due to the progression of the meniscectomy and 
arthrotomy.  There was pain at the limits of motion and with 
motion of the knees.  In the right knee, the pain was 
generally at the onset of about 50 percent of the available 
motion (or 70 degrees) and continued until the motion was 
complete.  

Analysis

The veteran's right knee is rated pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257, which provides that moderate 
recurrent subluxation or lateral instability of the knee 
warrants a 20 percent evaluation.  Severe recurrent 
subluxation or lateral instability of the knee warrants a 30 
percent evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5257.  A 30 percent evaluation is the maximum evaluation 
allowed under this diagnostic code.  

Limitation of motion of the knee is contemplated in 
Diagnostic Codes 5260 and 5261.  Diagnostic Code 5260 
provides for a zero percent evaluation where flexion of the 
leg is only limited to 60 degrees.  Flexion limited to 45 
degrees warrants a 10 percent evaluation.  A 20 percent 
evaluation is warranted for flexion limited to 30 degrees.  A 
30 percent evaluation is assigned where flexion is limited to 
15 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260.  
Diagnostic Code 5261 provides for a zero percent evaluation 
where extension of the leg is limited to five degrees.  A 10 
percent evaluation is warranted where extension is limited to 
10 degrees.  A 20 percent evaluation is warranted where 
extension is limited to 15 degrees.  Extension limited to 20 
degrees warrants a 30 percent evaluation.  A 40 percent 
evaluation is warranted for extension limited to 30 degrees.  
Extension limited to 45 degrees warrants a 50 percent 
evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261.

In regard to the period from February 14, 1990 to April 30, 
1997, the medical evidence of record demonstrates no more 
than moderate subluxation or lateral instability of the right 
knee.  In July 1990, a VA examiner noted no instability in 
the knees and an April 1992 record noted only mild to 
moderate degenerative changes of the knee.  Additionally, a 
September 1993 VA examination report noted moderate 
degenerative changes with extension to 180 degrees and 
flexion to 145 degrees.  The Board concludes that this 
evidence is indicative of no more than moderate recurrent 
subluxation or lateral instability of the right knee.  

With regard to the above, the Board also references 
VAOPGCPREC 23-97 (O.G.C. Prec. 23-97).  In that opinion, the 
General Counsel stated that when a knee disorder is rated 
under Diagnostic Code 5257, and a veteran also has limitation 
of motion which at least meets the criteria for a zero 
percent evaluation under Diagnostic Code 5260 or 5261, 
separate evaluations may be assigned for arthritis with 
limitation of motion and for instability.  However, General 
Counsel stated that if a veteran does not meet the criteria 
for a zero percent rating under either Diagnostic Code 5260 
or 5261, there is no additional disability for which a 
separate rating for arthritis may be assigned.  In the 
present case, there is no evidence of limitation of motion 
sufficient to warrant a zero percent evaluation under either 
Diagnostic Code 5260 or 5261 for the period from February 14, 
1990 to April 30, 1997; thus application of VAOPGCPREC 23-97 
(O.G.C. Prec. 23-97) is not warranted.  Therefore, for the 
period from February 14, 1990 to April 30, 1997, an 
evaluation in excess of 20 percent is not warranted for the 
veteran's service-connected right knee disability.  

In regard to the period from April 30, 1997, the medical 
evidence of record clearly demonstrates severe degenerative 
joint disease and lateral instability of the right knee.  
However, a 30 percent evaluation is the highest rating 
provided for under Diagnostic Code 5257.  Additionally, the 
October 1999 VA examination revealed zero degrees extension 
and 135 degrees flexion.  Thus, contemplation of VAOPGCPREC 
23-97 is also not warranted for the period from April 30, 
1997.  

However, the Board recognizes that the evidence notes that 
exact degrees of flexion and extension were sometimes noted 
by the examiners as unable to be determined because of the 
veteran's pain on motion.  Additionally, there is x-ray 
evidence of severe degenerative joint disease.  In light of 
that, the Board finds that the veteran is entitled to a 
separate evaluation based on arthritis and limitation of 
motion in the right knee under VAOGCPREC 9-98.  Because the 
pain is described as severe and elicited on full extension, 
the Board finds that the evidence also demonstrates the 
highest rating warranted for arthritis and painful motion in 
the right knee, which is 10 percent.  

III.  Total Disability Evaluation Due to Service-Connected 
Disabilities

As previously noted, disability evaluations are administered 
under the VA schedule for Rating Disabilities (Schedule) that 
is found in 38 C.F.R. § Part 4 and are designed to compensate 
a veteran for the average impairment in earning capacity.  
38 U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities. 

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that if there is only one such disability, such 
disability shall be rated as 60 percent or more and if there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  For the above purpose of one 60 percent 
disability, or one 40 percent disability in combination, the 
following will be considered as one disability:  (1) 
Disabilities of one or both upper extremities, or of one or 
both lower extremities, including the bilateral factor, if 
applicable, (2) disabilities resulting from common etiology 
or a single accident, (3) disabilities affecting a single 
body system, e.g. orthopedic, digestive, respiratory, 
cardiovascular-renal, neuropsychiatric, (4) multiple injuries 
incurred in action, or (5) multiple disabilities incurred as 
a prisoner of war.  See 38 C.F.R. § 4.16(a).

The regulation further provides that the existence or degree 
of nonservice-connected disability or disabilities or 
previous unemployment status will be disregarded where the 
aforementioned percentage for the service-connected 
disability renders the veteran unemployable.  See 38 C.F.R. 
§ 4.16(a).  Further, rating boards shall submit to the 
Director of Compensation and Pension Service, for 
extraschedular consideration, all cases of veterans who are 
unemployable by reason of service-connected disabilities, but 
who fail to meet the percentage standards noted above.  See 
38 C.F.R. § 4.16(b).

In the present case, the assigned disability evaluations 
related to the veteran's service-connected disabilities, 
which stem from common etiology, clearly meet the percentage 
requirements set forth in 38 C.F.R. § 4.16(a) in light of the 
Board's determination herein that a 60 percent evaluation is 
warranted for degenerative joint disease, L4-5, with right-
sided radiculopathy to the lower extremity.  Therefore, what 
remains to be determined is whether the veteran's service-
connected disabilities render her unemployable without regard 
to advancing age.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

In October 1999, a VA examiner opined that the veteran could 
not perform any work in a standing position because she could 
only walk a few steps with the use of crutches or a walker.  
He noted that for the most part, she remained in a seated 
position largely because of the weakness of the right lower 
extremity, as well as the aggravation of the low back and 
right knee, and to some extent the left knee.  The examiner 
opined that the veteran could conceivably do some work in a 
sitting position, but only for limited periods of time, 
probably at most one to two hours in the course of a day.  
This was further diminished by problems with her hands.  
Overall, the examiner opined that the veteran was not capable 
of engaging in any work effort.  The examiner also noted that 
the veteran last worked as a critical care nurse in 1980, 
when she stopped working because of severe low back and knee 
pain.  

An additional October 1999 VA examiner also opined that due 
to the severity of the bilateral knee condition, degenerative 
arthritis, and cervical and lumbar disease, the most suitable 
employment for the veteran would be sedentary duties.  The 
examiner further opined that based on the veteran's overall 
medical condition, she would be severely impaired in her 
ability to work.  

Thus, although the examiners have noted additional 
disabilities which are not service-connected, it appears from 
the record that the veteran's service-connected disabilities 
render her incapable of anything other than sedentary work 
for one to two hours in the course of a day.  Additionally, 
the evidence indicates that the veteran's mobility is limited 
to a motorized scooter, crutches, and a walker.  The Board 
concludes that this evidence as a whole supports the 
conclusion that service-connected disabilities have rendered 
the veteran essentially unemployable and her claim is 
granted.  See 38 C.F.R. § 4.16(a).  



ORDER

A 60 percent evaluation is warranted for degenerative joint 
disease, L4-5, with right-sided radiculopathy to the lower 
extremity, subject to the controlling regulations governing 
the payment of monetary benefits.  

An evaluation in excess of 20 percent for residuals of a 
status post meniscectomy and arthrotomy of the right knee for 
the period from February 14, 1990 to April 30, 1997 is not 
warranted.  

An evaluation in excess of 30 percent for residuals of a 
status post meniscectomy and arthrotomy of the right knee for 
the period from April 30, 1997 is not warranted.  

A 10 percent evaluation is warranted for arthritis due to 
residuals of a status post meniscectomy and arthrotomy of the 
right knee, subject to the controlling regulations governing 
the payment of monetary benefits.  

Entitlement to a total disability evaluation based upon 
individual unemployability due to service-connected 
disability is granted.  




REMAND

In October 1997, the veteran sought entitlement to service 
connection for an eye disorder, claimed as secondary to 
medications taken for her service-connected conditions.  
Treatment records dated in 1997 and 1998 reflect complaints 
of dry eyes, blurry vision, and eye pain.  A May 1997 medical 
record reflects a diagnosis of Sjogren's syndrome with severe 
dry eye.  At her December 2000 hearing before a Member of the 
Board, the veteran testified that a doctor had told her that 
her eye condition was related to her arthritic condition.  In 
an April 2000 decision, the RO denied entitlement to service 
connection for an eye condition on the basis that the claim 
was not well grounded.  The veteran has not been afforded a 
VA examination for the purpose of determining whether the 
claimed eye condition is related to her service-connected 
disabilities and resulting medications or any other incident 
of active service.  

The Board notes that there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of VA 
with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this 
issue is required for compliance with the notice and duty to 
assist provisions contained in the new law.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VARO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Thus for the aforementioned reasons, a remand of this issue 
is required.  

Additionally, the issue of entitlement to specially adapted 
housing has not been reviewed by the RO in light of the 
Board's decision herein.  Accordingly, these issues are 
REMANDED to the RO for the following development:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

2.  In regard to the issue of entitlement 
to specially adapted housing, the RO is 
requested to re-examine the issue in light 
of the Board decision included herein.  If 
any additional development is deemed 
necessary, it should be completed by the 
RO.  

3.  If the benefits sought on appeal 
remain denied, the veteran and her 
representative, if any, should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The veteran 
need take no action unless otherwise notified.

The Board notes that the veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	John E. Ormond, Jr. 
	Member, Board of Veterans' Appeals

 



